Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

2019 Revised Guidance, 84 Fed. Reg. at 52-56. 2019 Revised Guidance, Step 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-8 recite a series of steps, thus it is a process.
Claims 21-27 recites a non-transitory computer readable storage medium, thus it is an article of manufacture.
Claims 28-32 recites a hardware server comprising a hardware processor, thus it is a machine/system.
2019 Revised Guidance, Step 2A Prong One (Does the Claim recite an abstract idea, law of Nature, or Natural Phenomenon?).
Apart from the “non-transitory computer readable storage medium”, “processor”, “computing device” and “storage service”, independent claims 1, 21, 28 recite limitations which are drawn to the abstract idea of a mental process.
Claims 1, 21, 28 recite generating a share pool in a partition of the storage service…
receiving a request to establish a plurality of clones…
migrating…a subset of stub files…
establishing the plurality of clones…
sharing the plurality of clones…
in response to identifying…generating the additional stub files…”
Claims 5, 25, 32 recite identifying the share pool requires additional stub files…identifying that a number of the plurality of stub files satisfies the threshold…”
Claims 6 and 26 recite changing a file name… copying content related to the file…

For example, regarding Claims 1, 21, 28, a human or person can receive a request to establish clones which can be done orally without a use of a computer, migrate the files from paper to paper by writing down the file, establish the clones by drawing the identical file, share it with others and replenish the files by adding more. Regarding Claims 5, 25, 32, a human or person can identify the additional files on paper and a number of stub files that satisfies a threshold.  Regarding Claims 6, 26, a human or person can change filename and copy the file on paper by pen.   
Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
2019 Revised Guidance, Step 2A Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) 
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
Here, claims 21 and 28 only recites a non-transitory computer readable storage medium and a hardware server comprising a hardware processor for performing steps of Claim 1.   These are generic computer components which perform generic computer functions. Notably, Non-transitory computer readable storage medium, hardware server, hardware processor are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 21 and 28 as a whole.

The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Claims 1, 21, 28 lack any practical application and providing useful result. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56. Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original). 
In this case, the insignificant limitations are identified as follows at Step 2B.

o             Claims 5, 25, 32 contains only insignificant field-of-use limitations (identifying the share pool, identifying a number of stub files satisfies the threshold).
o             Claims 6, 26 contains an insignificant field-of-use limitation (“changing filename…”, “copying the content…”.
These computer functions are well-understood, routine, and/or conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).  In this case, for example, claims 1, 21 and 28 disclose receiving request, migrating the files, storing the file in folder, generating the additional files in response to identifying… that are similar to the steps of receiving, analyzing/storing, generating result.
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “non-transitory computer readable storage medium” and “hardware processor” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-8, 21-32 at issue do not require any non-conventional computer components, or even a "'non- conventional and non-generic arrangement of known, conventional pieces."




Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claims 7 and 27, “the share pool is hidden folder in the partition, and the folder is visible folder” is vague because it appears hidden folder is opposite of visible folder.  It is not clear whether the folder is hidden or visible since they have opposite meaning.  
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 21, 22, 26, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacey (9,152,628) in view of Kishimoto et al. (2015/0356078) further in view of Bromley et al. (2015/0293699) further in view of Shimada et al. (2012/0159232).

generating a share pool in a partition of the storage service, wherein the share pool includes a plurality of stub files (“The stub version of the file includes data blocks that are in the file server and that are shared with other files in the file server”, Col. 2, lines 30-65 of Stacey);
receiving a request to establish a plurality of clones that correspond to the file (“request from client by creating the specified number N of copies of the stub version of the file”, Col. 6, lines 11-24 of Stacey);
Stacey discloses migration of baseline inode (cloned to create stub inode. Thus the number of clones of the stub is same as the stub) (Col. 6, lines 41-60) but does not explicitly migrating, a subset of stub files from the plurality of stub files into a folder associated with the file.
However, Kishimoto et al. (2015/0356078) teaches a subset of stub files from the plurality of stub files into a folder associated with the file (“migration destination file server generates a stub file… stores the generated stub file in the relevant folder”, paragraph [0139]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have migrated the stub files from the computing system to a folder in Stacey in order to allow the clients to access through a relevant folder as taught by Kishimoto.
Stacey discloses clones by cloning the stub version (abstract) and creating a specified number N of copies of the stub (Col. 6, lines 11-25) and also teaches establishing the plurality of clones (Since the stub data structure is cloned as well) by updating the subset of stub files (“updating the pointers to the cloned indirect of blocks”, Col. 6, lines 11-25) based on the file sharing the plurality of clones with a plurality of users of the storage service to enable client devices to access the files (“the data blocks of the stub version of the file are shared”, Col. 6, lines 11-25) and

However, Bromley et al. (2015/0293699) discloses a stub file refers to a file that remains in an mfs directory when the number of files relocated from a directory is below a threshold (paragraph [0166]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have identified that share pool (e.g. directory) requires additional stub files (e.g. when it is below the threshold) and remain the files in the directory in order to keep the files in the directory to meet the threshold for sharing as taught by Bromley.
As discussed above, Stacey essentially discloses the claimed invention but does not explicitly disclose generating additional stub files to replenish the share pool.
However, Shimada et al. (2012/0159232) teaches the remaining capacity of the storage falls below a predetermined threshold, the file system extracts the files (later converted to stub files) and transfers the files to the storage (paragraph [0182]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have extracted more files and transfer them to the storage as taught by Shimada when the number of the stub files satisfies the threshold as taught by Bromley in order to maintain enough stub files to fill the remaining capacity of the storage as taught by Shimada.
Claims 21 and 28 are rejected similarly as discussed above.
Regarding Claim 2, although Stacey does not literally discloses the method of claim 1, wherein each stub file of the plurality files is a copy of a seed file that does not include any content related to the file, Stacey teaches the stub version copy is empty (“empty stub version”, Col. 7, lines 38-48).  It would have been obvious to one of ordinary skill in the art that the stub file does not include any content related to the file since it is empty.

Regarding Claim 6, Stacey et al. (9,152,628) discloses creating the number of clones of the file from the number of stub files comprises (“creation of one or more space-reduced copies by cloning the stub version”, abstract); for each stub file in the number of stub files (“stub version’, abstract); moving the stub file from a first location in the partition of the storage service to a second location in the partition of the storage service (“stub versions that share the extent of data block. The storage becomes available for allocation of receiving new data written into the RDE store. Col. 7, lines 15-25. Noted that the storage can allocate (or move) the stub versions between locations. Figure 3 shows the stub files is moving from first (76 or 80) to second location (79 or 74). Noted that the storage location or block is interpreted as partition of the storage);
changing a file name for the stub file (“assigning a specified name”, Col. 8, line 19-37); and
copying content related to the file into the stub file to create the clone of the file from the stub file (“stub inode is cloned a second time to produce the stub inode for the second copy”, Col. 8, line 55 to Col. 9, line 15; “second copy of the stub version is created by cloning”, Col. 9, line 59 to Col. 10, line 15).
Claim 26 is rejected similarly as discussed above.
Regarding Claim 8, Stacey discloses a document application programming interface (API) for performing file operations on files in the partition of the storage service (“API module 43 recognizes additional file access commands”, Col. 4, lines 32-65); and a share API for granting access to the files in the partition of the storage service to other users of the storage service (“API module 43 recognizes additional file access commands”, Col. 4, lines 32-65).
Claims 3, 23, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacey (9,152,628) in view of Kishimoto et al. (2015/0356078) further in view of Bromley et al. (2015/0293699) further in view of Shimada et al. (2012/0159232) further in view of Jabbouri et al.  (2018/0336367).

However, Jabbouri et al.  (2018/0336367) discloses Application programming interface (API) provided for class notebook settings and allow for a teacher or other user of a class notebook to manage permissions to the class notebooks (Abstract).
Since Stacey disclose multiple client stations to access the shared data blocks in the storage, it would have been obvious to one of the ordinary skill in the art at the time the invention was filed to have provided the access service to instructor to retrieve files from the partition of the storage in Stacey in order to facilitate file sharing for educational usage as taught by Jabbouri.
Claims 23 and 30 are rejected similarly as discussed above.
Claims 4, 24, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacey (9,152,628) in view of Kishimoto et al. (2015/0356078) further in view of Bromley et al. (2015/0293699) further in view of Shimada et al. (2012/0159232) further in view of Jabbouri et al. (2018/0336367) further view of Ben-Shaul et al. (2014/0149347).
Regarding Claim 4, although Stacey does not literally disclose that the clone of the shared file is associated with an identifier for a particular student enrolled in the class, the user or client in Stacey system can access the file in the storage device (figure 1). It would have been obvious to one of the ordinary skill in the art at the time invention was filed to have identified client or student who is enrolled in the class to retrieve the clone of the shared file in Stacey in order to facilitate file sharing for educational usage.
Further Ben-Shaul et al. (2014/0149347) discloses a clone will have a machine identifier to identify the network address (paragraph [0050]).

Claims 24 and 31 are rejected similarly as discussed above.
Claims 5, 25, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacey (9,152,628) in view of Kishimoto et al. (2015/0356078) further in view of Bromley et al. (2015/0293699) further in view of Shimada et al. (2012/0159232) further in view of Suter et al. (2018/0131764).
Regarding Claim 5, as discussed above, Stacey essentially discloses the claimed invention but does not disclose the method of claim 1, wherein:  identifying that the share pool requires additional stub files comprises:
identifying that a number of the plurality of stub files satisfies a threshold value.
However, Bromley et al. (2015/0293699) discloses a stub file refers to a file that remains in an mfs directory when the number of files relocated from a directory is below a threshold (paragraph [0166]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have identified that share pool (e.g. directory) requires additional stub files (e.g. when it is below the threshold) and remain the files in the directory in order to keep the files in the directory to meet the threshold for sharing as taught by Bromley.
As discussed above, Stacey essentially discloses the claimed invention but does not explicitly disclose that the threshold value is based on a multiple of an average number of users associated with the partition of the storage device.
Suter et al. (2018/0131764) discloses that the threshold value is based on a multiple of an average number of users associated with the partition of the storage device (queue and service based on a number of users using the components, paragraph [0073]).

Claims 25 and 32 are rejected similarly as discussed above.
Claims 7, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacey (9,152,628) in view of Kishimoto et al. (2015/0356078) further in view of Bromley et al. (2015/0293699) further in view of Shimada et al. (2012/0159232) further in view of Jabbouri et al. (2018/0336367).
Regarding Claim 7, as discussed above, Stacey essentially discloses the claimed invention but does not explicitly disclose the method of claim 6, wherein: the share pool is hidden folder in the partition, and the folder is visible folder.  
However, Jabbouri et al. (2018/0336367) discloses the share pool is hidden folder in the partition (“hidden folder”, paragraph [0022]), and the folder is visible folder (“live view”, paragraph [0022]; “root folder”, paragraph [0034]; fig. 1 shows visible folder).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided hidden folder in order to provide the access for specified students, and the folder is visible folder in order to allow users to have a live view and access the document through the folder (figure 1) as taught by Jabbouri.
Claim 27 is rejected similarly as discussed above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 


	/WILSON LEE/               Primary Examiner, Art Unit 2152